Citation Nr: 0809322	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  His decorations and citations include the Combat 
Infantryman's Badge (CIB), a Purple Heart, and a Sharpshooter 
Badge (Rifle).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for tinnitus 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss was demonstrated on examination for 
induction to service, and has not been shown by competent 
evidence to have been chronically aggravated by active 
service.

2.  Right ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and it may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of March 2004 and August 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence 
and requested that he submit any evidence in his possession 
pertaining to the claims.  The Board observes that the 
aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of an award 
of the benefits sought.  However, despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the 
claims.  Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007)

Legal Analysis

1.  Left Ear Hearing Loss

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The record establishes 
that current left ear hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service, on VA 
audiometric examination in May 2004, which reflects the 
following pure tone thresholds:



HERTZ



500
1000
2000
3000
4000
LEFT
40
55
60
70
70
 
Likewise, a March 2005 VA audiometric examination report 
reflected the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
30 
35
45
50
55

However, the record reflects that the veteran's left ear 
hearing loss pre-existed service.  In this regard, the 
veteran on a August 1967 report of medical history taken 
conjunction with his entrance examination, reported a history 
of hearing loss.  The examining physician reported that the 
veteran had been diagnosed with left ear hearing loss two 
years prior to his service.

Moreover, the veteran's August 1967 entrance examination 
report indicates that on audiometric evaluation, the veteran 
had the following pure tone thresholds, in decibels (as 
converted from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20

25

The Board notes that the 25 decibel auditory thresholds are 
considered impaired hearing.  Normal hearing is from 0 to 20 
decibels, and higher levels indicated some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  As such, 
the veteran is not entitled to the presumption of soundness 
on induction as to hearing ability on his left ear.

Nonetheless, although the Board observes that the veteran 
indeed had left ear impaired hearing on his entrance 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service or 
resulted in hearing loss "disability" for VA purposes 
during service.  Although a January 15, 1969 service medical 
record shows that the veteran complained of experiencing 
decreased left ear hearing for two weeks, the examiner 
indicated that such loss was due to a mechanical blockage and 
mild external otitis.  Moreover, because the veteran did not 
undergo audiological evaluation with his January 15th 
examination, there is no evidence that such loss was 
permanent or resulted in impaired hearing or hearing loss 
"disability" for VA purposes.  In fact, according to the 
May 2004 VA examiner who reviewed the veteran's claims file, 
the veteran's blockage was subsequently resolved on January 
16, 1969 with Cerumenex and no further sequelae was indicated 
at that time.  Further, an August 1969 report of medical 
examination reflects that the veteran's left ear hearing, 
which was 15/15 on spoken voice evaluation, was normal on 
separation.  Additionally, a VA examiner, in March 2005, 
after a review of the veteran's claims file, indicated that 
the veteran left service with hearing that was within normal 
limits

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, and was initially clinically demonstrated in May 
2004, many years after the veteran's 1969 separation from 
service, pursuant to 38 C.F.R. § 3.303(d) and the Court's 
holding in Hensley v. Brown, service connection may still be 
established if it is shown that current left ear hearing loss 
disability for VA purposes is related to service.  Also, 
under 38 U.S.C.A. § 1154 (a)(b) (West 2002), the VA is 
required to consider the veteran's contentions in conjunction 
with the circumstances of his service. 

The veteran has alleged his hearing loss disability was 
incurred in service as a result of exposure to noise trauma 
while in combat.  The veteran's DD Form 214 and DA Form 20 
reflect that the veteran served in Vietnam and that his 
military occupational specialties included that of a light 
weapons infantryman.  Such forms also reflect that the 
veteran received a rifle sharpshooter badge as well as a 
Combat Infantryman Badge and a Purple Heart.  The veteran's 
DA Form 20 also reflects that the veteran participated in the 
Tet Counteroffensive.  Therefore, the Board finds that it 
would have been consistent with the circumstances of the 
veteran's service to have been exposed to noise trauma in 
service.  As such, the Board concedes that the veteran was 
exposed to acoustic trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's current left ear hearing loss 
disability is etiologically related to his acoustic trauma or 
any other incident of service.  As noted above, left ear 
hearing loss disability for VA purposes was initially 
demonstrated approximately 35 years after service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that in 
March 2005, a VA examiner, after a review of the veteran's 
claims file and an examination, opined that it was less 
likely than not that the veteran's hearing loss is related to 
military noise exposure.  The examiner's rationale for his 
opinion was that the veteran's hearing remained stable and 
within normal limits while he was in the military.   
Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis for left ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's left ear hearing loss disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, as discussed above, no objective 
evidence of record demonstrates that the veteran's left ear 
hearing loss disability manifested itself to a compensable 
degree within one year of his 1969 separation from service.  
The record reflects that the first reported clinical 
diagnosis of left ear hearing loss "disability" for VA 
purposes was in 2004, many years after service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current left ear hearing loss 
disability.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the March 2005 VA medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current left ear hearing loss 
disability is related to his active military service, to 
include aggravation of left ear hearing loss noted on 
induction.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.

2.  Right Ear

The veteran asserts that service connection is warranted for 
right ear hearing loss.  With respect to a current 
disability, the record establishes that current right ear 
hearing loss "disability" for VA purposes has been 
demonstrated subsequent to service. In this regard, on VA 
audiological evaluation in May 2004, the reported pure tone 
thresholds, in decibels, were as follows for the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
25

Likewise, on VA audiological evaluation in March 2005, the 
reported pure tone thresholds, in decibels, were as follows 
for the right ear: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
20

In terms of an in-service injury or disease, the veteran, on 
his August 1967 entrance examination, had the following pure 
tone thresholds, in decibels (as converted from American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units):





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20

20

Such findings reflect normal hearing.  However, a January 15, 
1969 service medical record reflects that the veteran 
complained of experiencing decreased right ear hearing for 
two weeks, which an examiner indicated was due to a 
mechanical blockage and mild external otitis.  However, 
because the veteran did not undergo audiological evaluation 
with his January 15th examination, there is no evidence that 
such loss was permanent or resulted in impaired hearing or 
hearing loss "disability" for VA purposes.  In fact, 
according to the May 2004 VA examiner who reviewed the 
veteran's claims file, the veteran's blockage was 
subsequently resolved on January 16, 1969 with Cerumenex and 
no further sequelae was indicated at that time.  Further, an 
August 1969 report of medical examination reflects that the 
veteran's right ear hearing, which was 15/15 on spoken voice 
evaluation, was normal on separation.  Additionally, a VA 
examiner, in March 2005, after a review of the veteran's 
claims file, indicated that the veteran left service with 
hearing that was within normal limits.

The Board notes that, although right ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a)(b)(West 2002), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service.   

The Board again acknowledges that it has conceded that the 
veteran was exposed to noise trauma in service.  See 38 
U.S.C.A. § 1154 (a) (West 2002).  However, the Board observes 
that the record does not establish that the veteran's current 
right ear hearing loss disability is etiologically related to 
his acoustic trauma or any other incident of his service.  As 
noted above, right ear hearing loss disability for VA 
purposes was initially demonstrated approximately 35 years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is again 
significant to point out that in March 2005, a VA examiner, 
after a review of the veteran's claims file and an 
examination, opined that it was less likely than not that the 
veteran's hearing loss is related to military noise.  The 
examiner's rationale for his decision was that the veteran's 
hearing remained stable and within normal limits while he was 
in the military.   Therefore, in the absence of any clinical 
opinion to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis for right ear hearing 
loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's right ear hearing loss disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, as discussed above, no objective 
evidence of record demonstrates that the veteran's right ear 
hearing loss disability manifested itself to a compensable 
degree within one year of his 1969 separation from service.  
The record reflects that the first reported clinical 
diagnosis of right hearing loss "disability" for VA 
purposes was in 2004, many years after service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current right ear hearing loss 
disability.

In conclusion, although the veteran asserts that his current 
right ear hearing loss disability is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the March 2005 VA medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current right ear hearing loss 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
tinnitus.   With respect to an in-service injury or disease, 
a January 15, 1969 service medical record reflects that the 
veteran was diagnosed with mild tinnitus.  The record also 
reflects that the veteran, who was a light weapons 
infantryman and received a rifle sharpshooter badge as well 
as a Combat Infantryman Badge and a Purple Heart, was exposed 
to acoustic trauma in service.  

With regard to a current tinnitus diagnosis, the record 
reflects that in May 2004, the veteran indicated that he had 
experienced tinnitus in the right ear for 10 years.   The 
examiner opined that such tinnitus was not related to service 
because it was reported to occur in the right ear only and 
had begun approximately 10 years prior.  However, on VA 
examination in March 2005, the examiner reported that the 
veteran denied the existence of tinnitus and as such, "if 
any question is made regarding tinnitus now or in the future 
it is unlikely that it was related to military hearing loss 
or to military noise exposure." The examiner also reported 
that there was no mention of tinnitus on the veteran's 
preinduction physical, ETS physical, or anywhere else in the 
veteran's service medical records.  The Board notes that as 
indicated above, such statement is inaccurate as the 
veteran's service medical records indeed reflect a complaint 
of tinnitus in January 1969.

Thus, in light of the conflicting evidence of record as to 
whether or not the veteran currently experiences tinnitus and 
the lack of an opinion that takes into account the veteran's 
documented January 1969 complaint of tinnitus, the Board 
finds that a new VA audiological evaluation and opinion is 
warranted.  Such information would be useful in the de novo 
adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for tinnitus, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for tinnitus since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the current 
nature and etiology of his tinnitus.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
tinnitus is related to acoustic trauma in 
service and/or the documented January 
1969 report of tinnitus in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Thereafter, the veteran's claim 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


